*180Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about March 7, 2006, which, upon a fact-finding determination of permanent neglect, terminated respondent father’s parental rights to the subject child and committed her custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supported the determination that the father permanently neglected the subject child by missing more than two thirds of the scheduled visits and failing to plan for her future, despite the agency’s diligent efforts to encourage and strengthen the parental relationship (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136 [1984]; Matter of Sheila G., 61 NY2d 368, 384-386 [1984]). The record clearly demonstrates that although the father was repeatedly made aware of the need for him to complete classes in parenting skills, counseling and anger management, he refused to avail himself of these services before this petition was filed.
The court properly found that the child’s best interests were served by terminating respondent’s parental rights, thus freeing her for adoption by her foster mother, the child’s maternal aunt, with whom she had lived for 5 of her 12 years (see Star Leslie W., 63 NY2d at 147-148). Despite the father’s claim that he had benefitted from the program he attended, there was no evidence that he had a realistic and feasible plan to provide an adequate and stable home for the child (see Matter of Latasha W., 268 AD2d 340 [2000]).
We have considered respondent’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Andrias, Nardelli, Williams and Gonzalez, JJ.